DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "blunt probe" in claim 1 is a relative term which renders the claim indefinite.  The term "blunt probe" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Applicant provides no definition for said blunt probe; therefore, any probe can be considered blunt (whereas, blunt is defined as dull, rounded, and unsharpened) with respect to another probe, presumably another “sharper” probe [emphasis added]. Furthermore, Applicant fails to indicate any portion for where the probe is considered “blunt,” see par [0018], i.e., “Alternatively, the contact point 150 could be blunt or rounded and simply make contact with the patch 100.” Accordingly, for examination on the merits, prior art that 
Claims 1, 4, 5, and 13 recites the limitation "the probe" in lines 7, 3, 2, and 1, respectively.  If the limitation "the probe" indicated above refer back to the limitation "a blunt probe" in claim 1 at line 4, then amend, accordingly.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-18 and 21 are on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent 9,861,990. Although the claims at issue are not identical, the claims are not patentably distinct from each other because the subject matter in the claims of the conflicting patent publication anticipates the claimed subject matter in the claims of the instant application. Although the conflicting claims may be stated differently, they still define the same invention.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Joannou (US 4,886,526).
For claim 1 as interpreted, Joannou discloses filter assembly (Figs. 4-7; col. 1, ll. 49-54; col. 3, l. 4-col. 4, l. 8) for an active field polarized media air cleaner comprising a conductive screen (2) that conducts a high voltage (high voltage power supply 34) therethrough (Figs. 4, 5, 5a); a blunt probe (33, 44; col. 3, ll. 44-47; col. 4, l. 4) that delivers voltage to the conductive screen having a first side and a second side; and a conductive, planar patch (flat electrodes 23) attached, or affixed, to the conductive screen (Figs. 4-5), wherein the blunt probe is located on the conductive screen first side and delivers the voltage to the conductive screen through contact with the conductive patch (col. 3, ll. 14-19, 57-62), wherein the patch is a separate and distinct element from the conductive screen (col. 3, ll. 14-16).  It would appear that Joannou does not explicitly mention that the conductive planar patch is adhesively attached as recited in the claim, which implies attached, or affixed, with an adhesive.  However, it is noted that Joannou teaches that “affixed [i.e., attached] to each end of screen 22 are flat electrodes 23,” see Fig. 5, column 1, lines 49-61, and column 3, line 14.  Additionally, Joannou teaches “Fig. 5a is a cross-section of another embodiment of the filter cartridge shown in Figs. 4 and 5. In this embodiment, fibrous filter pads 20 and 21 are glued [i.e., 
Claims 2-6, 10-18, and 21 are rejected under 35 U.S.C. 103 as obvious over Joannou (US 4,886,516).
For claim 2, Joannou discloses filter media (fibrous filter pads 20 and 21) located on either side of the conductive screen (Figs. 5, 5a; col. 3, ll. 9-12).
For claim 3, Joannou discloses ground screens (30, 41, 43) on either side of the conductive screen (Figs. 6, 7; col. 3, ll. 40-42; col. 4, ll. 1-3).
For claim 4, Joannou discloses an insulating element (insulation extending along the length of electrode 33) attached to at least one of the ground screens in an area of the ground screen near the [blunt] probe (Fig. 6), wherein the insulating element prevents a short of the high voltage to ground (col. 3, ll. 44-47).
For claim 5, Joannou discloses wherein at least one of the filter media pads includes a hole therethrough, wherein the [blunt] probe extends through the hole to contact the conductive patch (col. 3, ll. 34-56).
For claim 6, Joannou discloses a ground screen (30, 41, 43) that grounds the assembly, also see claim 3 above (Figs. 6, 7; col. 3, ll. 40-42; col. 4, ll. 1-3). 
For claim 10, Joannou disclose the conductive patch comprises a conductive portion (electrodes 23) is attached see claim 1 above, but appears to be silent for explicitly stating attached to a backing.  However, backings are long, known in association with materials and objects affixed with adhesive, such as the conductive, planar patch (col. 3, ll. 15, 25-27), and as such it would be a matter of optional design choice for one of ordinary skill in the art to utilize the conductive, planar patch comprising a conductive portion attached to a backing.
For claim 11, Joannou discloses the patch has rounded edges (Fig. 4; col. 3, l. 17).
For claim 13, Joannou discloses the [blunt] probe and conductive patch engage one another through an adhesive (col. 3, ll. 15-19, 25-27, 34-56; col. 4, ll. 4-6).
For claims 14-16, the teaching of Joannou is set forth above with claims 1, 5, and 13 and discloses wherein the second conductive patch (electrodes 23; Figs. 4-5) is adhesively connected to the conductive patch through gaps in the conductive screen (22). Joannou teaches “fibrous filter pads 20 and 21 are glued one to the other and to the inside conductive screen 22 [emphasis added]” at column 3, line 26-27 and “[e]lectrodes 23 are provided at each end
For claim 17, the teaching of Joannou is set forth above but appears to be silent for the second patch applied to an opposite side of the conductive screen is made of an insulating material. However, Joannou teaches screen 22 is both shorter and narrower than fibrous pads 20 and 21 so that it is surrounded on all sides by an insulative layer as illustrated in Figs. 4 and 5 (col. 3, ll. 12-14).  Patches that are insulated electrode pads are known, similar to the patches used for cardiac analysis that are adhesively attached and connected with a probe to diagnostic device that measures electric current. As such, it would have been obvious for one of ordinary skill in the art to use insulating material because Joannou teaches conductive screen 22 is surrounded on all sides by an insulative layer with a reasonable expectation of success.
For claim 18, the teaching of Joannou is set forth above with claim 1 but appears to be silent for an insulating spacer on an opposite side of the conductive screen; however, Joannou teaches at column 3, lines 10-15 that conductive screen 22 is surrounded on all sides by an insulative, or insulating, layer. As such, it would have been obvious for one of ordinary skill in the art to provide an insulating spacer for easier insertion of the filter cartridge into the assembly with a reasonable expectation for success.
For claims 12 and 21, Joannou discloses the conductive patch or electrodes 23 are illustrated as “disc-shaped” in Fig. 4 and shape is not important (col. 3, l. 17).  Furthermore, an oblong shape and a splines reaching outwards from a central portion are shapes that are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the conductive patch were significant.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Joannou in view of Cheney (US 5,474,599).
For claims 7-9, the teaching of Joannou is set forth above and discloses said conductive patch. Joannou does not teach that said patch comprises aluminum foil, metal sheet, or conductive plastic as recited in at line 2 of claims 7-9, respectively. However conductive material such as aluminum foil, sheet metal, and conductive plastic are known conductive materials and available equivalent to those skilled in the art. These materials are disclosed in Cheney (col. 11, ll. 1-7), “[s]uch materials can include metal [e.g., aluminum foil and sheet metal], a conductive plastic such as carbon impregnated polycarbonate, or some other type of conductive material.” As such it would have been obvious to one of ordinary skill in the art to substitute known and available conductive materials such as aluminum foil, sheet metal, and conductive plastic for the conductive patch of Joannou as a matter of obvious design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that a particular conductive material were significant. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). MPEP § 2144.04(VI)(C).
Response to Remarks
Applicant’s remarks, see page 4, filed February 15, 2021, with respect to the rejection of claim 1 have been fully considered and are not persuasive.  The rejection of claim 1 has been maintained as indicated in the above under section 112. 
The citations upon which applicant relies, see page 4, i.e., Figs. 12, 12a and col. 5 are not cited in the Office Action mailed October 15, 2020. Instead, the citations in the .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI TURNER whose telephone number is (571) 272-1203.  The examiner can normally be reached on Monday - Friday, 10:00 am - 2:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Jones (Acting SPE) can be reached on (571) 270-3149.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        



/SONJI TURNER/Examiner, Art Unit 1776                                                                                                                                                                                                        February 23, 2021